Exhibit 10.12

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of January    , 2007
(the “Effective Date”), by and between Gary D. Bowers (the “Executive”) and
MERGE TECHNOLOGIES INCORPORATED, a Wisconsin corporation (the “Company”).

R E C I T A L S:

A.            The Company is engaged in the provision of medical diagnostic
imaging software and professional services for healthcare facilities and medical
equipment manufacturers. The business in which the Company is engaged in from
time-to-time during the term of this Agreement, inclusive of new lines of
business, if any, are hereinafter collectively referred to as the “Business”;
and

B.            The Company desires to employ the Executive and the Executive
desires to accept such employment;

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing Recitals, as well as the
promises, mutual covenants and agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive do hereby agree as follows:

1.            Employment and Duties. On the terms and subject to the conditions
set forth in this Agreement, the Company agrees to employ the Executive as its
President of Merge Healthcare North American operations to perform such duties
as are consistent with such position as may be assigned, from time to time, by
the Board of Directors (the “Board”), or the Chief Executive Officer of the
Company and to render such additional services and discharge such other
responsibilities as the Board,  or Chief Executive Officer may, from time to
time, stipulate consistent with such senior management position. During the
first year of employment, the Executive’s principal place of employment shall be
the Company’s current corporate headquarters in Milwaukee, Wisconsin, or at one
of the Company’s other offices as mutually agreed between Executive and the
Chief Executive Officer.

2.            Performance. The Executive accepts the employment described in
Section 1 of this Agreement and agrees to devote substantially all of his/her
working time and efforts to the faithful and diligent performance of the
services described herein, including the performance of such other services and
responsibilities as the Board, or the Chief Executive Officer may, from time to
time, stipulate consistent with such senior management position.

3.            Term. The term of Executive’s employment with the Company under
this Agreement shall commence February 5, 2007 (“Start Date”). The term of
employment shall remain in effect until and unless terminated in accordance with
the


--------------------------------------------------------------------------------


terms and conditions set forth in this Agreement. The period of time in which
Executive is employed shall constitute the “Employment Period,” and each
calendar year or portion of a calendar year during the Employment Period is
hereinafter sometimes referred to as a “Year.” The Board or appropriate
committee thereof will review the terms and conditions of this Employment
Agreement at its sole discretion, but no less frequently than once every three
(3) years subsequent to the Effective Date. This agreement replaces all prior
written or oral agreements between the Executive and the Company.

4.            Salary. For all the services to be rendered by the Executive
hereunder, commencing on the Start Date, the Company agrees to pay a salary of
no less than Two Hundred Thrity-five Thousand, U.S. Dollars (U.S. $235,000) per
year, payable in the manner and frequency in which the Company’s payroll is
customarily handled, which amount shall be subject to annual review and possible
adjustment as provided in Section 5, below (“Salary”).

5.            Bonus. The Executive shall be eligible for an annual performance
bonus targeted at  percent (40%) of Salary, with the exact amount paid dependent
on achievement of defined Company and individual performance targets. As an
Executive Officer of the Company, adjustments to the Executive’s compensation
package, including Salary, annual bonus and annual stock option awards, will be
recommended annually by the Company’s Chief Executive Officer and subject to
approval of the Board or appropriate committee thereof. For each Year the annual
performance bonus is to be paid, it shall be paid within thirty (30) days of the
completion of the year-end financial statements for that Year, but in no event
later than May 31 of the following year. The Chief Executive Officer, subject to
approval of the Board or appropriate committee thereof, may change the bonus
target annually and any dispute as to whether Executive met the performance
targets for a Year shall be determined conclusively by the Chief Executive
Officer and Compensation Committee of the Board (the “Compensation Committee”).
Such determination will be communicated in writing to the Executive by the Chief
Executive Officer or the Compensation Committee.

6.            Paid Time Off. The Executive shall be entitled to paid time off
for vacation, illness, holidays and personal reasons in accordance with the
Company’s paid time off policy at the rate generally offered to other executives
of the Company, provided that Executive’s paid vacation shall be no less than
twenty (20) days per calendar year.

7.            Disability Benefit. If at any time during the Employment Period
the Executive is unable to perform fully the material and substantial duties of
the Executive’s regular job position hereunder by reason of illness, accident,
or other disability (as confirmed by competent medical evidence by a physician
selected by the Executive Committee of the Board), the Executive shall be
entitled to receive periodic payments of Salary, bonus and any and all benefits
to which he would otherwise be entitled pursuant to Section 4, 5, 6, 8, 10 and
11 of this Agreement by reason of his employment for a period of ninety (90)
days. If the Executive is prevented by reason of any illness, accident or other
disability from performing the material and substantial

2


--------------------------------------------------------------------------------


duties of his regular job position for a period of 180 days, whether or not
consecutive, in any twelve (12) month period which, in the opinion of a
physician selected by the Compensation Committee, is likely to continue to the
same degree, he will be considered to be suffering from a Disability
(“Disability”). Notwithstanding the foregoing provisions, (i) the amounts
payable to the Executive pursuant to this Section 7 shall be reduced by any
amounts received by the Executive with respect to any such incapacity pursuant
to any insurance policy, plan, or other employee benefit provided to the
Executive by the Company; and (ii) in no event will the terms of this Agreement
supersede any health or disability benefit to which Executive is entitled under
applicable law.

8.            Stock Options. Executive may be granted stock options at various
future dates on an annual or other basis upon recommendation by the Chief
Executive Officer and approval by the Board or the Compensation Committee.

9.            Change in Control. Upon a “Change in Control” of the Company (as
defined below), all of the Executive’s then-outstanding and non-exercised
options will immediately vest and become exercisable. If a Change in Control
occurs and in the event of the Executive’s “Separation From Service” (as defined
in Section 409A of the Internal Revenue Code of 1986 as amended, and any
regulations thereunder) with the Company due to: (i) the involuntary termination
of his employment within 365 days following the Change in Control; or (ii) his
voluntarily terminating his employment with the Company within 365 days,
following either: (a) any substantial and continuing reduction in Executive’s
responsibilities or authority with respect to the Company; (b) a reduction in
Executive’s compensation package, including Salary, in effect immediately prior
to the Change in Control; or (c) the Executive is required to change the
location of his principal place of employment more than 20 miles from Executives
current residence, then the Executive will be entitled to receive the greater
of: (I) any minimum severance payments required under applicable federal, state
and local law; or (II) all of the following: (A) his then-current Salary for
twelve additional months, as a Change in Control allowance, to be paid pursuant
to the Company’s standard payroll policies; (B) an amount equal to the product
of (x) one-twelfth of the maximum amount of the Executive’s then-current annual
bonus set forth in Section 5, determined without regard to the achievement of
performance targets, multiplied by (y) the sum of twelve (12) plus the number of
months of the current plan year during which the Executive was employed, to be
paid in a single payment concurrently with the Executive’s final payment of the
Change in Control allowance; and (C) a continuation of the welfare benefits of
health care, life and accidental death and dismemberment, and disability
insurance coverage (collectively, “Supplemental Benefits”) for twelve (12)
months after the effective date of his Separation From Service. These benefits
shall be provided at the same cost to the Executive (if any), and at the same
coverage level, as in effect as of the effective date of Executive’s Separation
From Service. However, in the event the premium cost and/or level of coverage
shall change for all management employees with respect to Supplemental Benefits,
the cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of Supplemental Benefits shall be
discontinued in the event Executive has available substantially similar welfare
benefits at a comparable cost from a subsequent employer. For the purposes of
this Section 9, “Change in Control” of the Company shall mean (i) a change in
the

3


--------------------------------------------------------------------------------


ownership of stock of the Company having fifty percent (50%) or more of the
voting power, in a single transaction or series of transactions effected by a
third party or third parties acting in concert, or (ii) a change of fifty
percent (50%) or more of the members of the Board in a single transaction or
series of transactions effected by any third party or third parties acting in
concert, other than pursuant to nomination of a new slate of directors where
there has been no material change in beneficial ownership of the Company’s
voting stock within 365 days preceding such nomination or a sale of
substantially all of the Company’s assets.

10.          Other Benefits. Except as otherwise specifically provided herein,
during the Employment Period, the Executive shall be eligible for all non-wage
benefits the Company provides generally for its executive employees.

11.          Business Expenses.

(a)          Reimbursement. The Company shall reimburse the Executive for the
reasonable, ordinary, and necessary business expenses incurred by him in
connection with the performance of his duties hereunder, including, but not
limited to, ordinary and necessary travel expenses and entertainment expenses
and mobile phone expenses.

(b)          Accounting. The Executive shall provide the Company with an
accounting of his expenses, which accounting shall clearly reflect which
expenses are reimbursable by the Company. The Executive shall provide the
Company with such other supporting documentation and other substantiation of
reimbursable expenses as will conform to Internal Revenue Service or other
requirements. All such reimbursements shall be payable by the Company to the
Executive promptly after receipt by the Company of appropriate documentation
therefor.

12.          Termination. This Agreement may be terminated by the Company or the
Board or appropriate committee thereof at any time for the following reasons:

(a)          For Cause, by written notice to the Executive. “Cause” shall mean
termination for gross negligence, commission of a felony or material violation
of any Company policies;

(b)          In the event of the death of the Executive;

(c)          Upon the Executive’s resignation or retirement from employment with
the Company (this clause shall not be construed as an agreement to employ the
Executive for a defined term), upon thirty (30) days advance written notice to
the Company;

(d)          In the event of the Disability of the Executive as defined in
Section 7 of this Agreement, subject to the Company discharging its duty to
accommodate under applicable law, by written notice to the Executive;

4


--------------------------------------------------------------------------------


(e)          By the Executive upon written notice of the occurrence of “Good
Reason,” which shall be defined to include only:

a.               constructive termination;

b.              a material reduction in Salary or target bonus percentage (%);

c.               the Executive is required to change the location of his
principal place of employment to more than 20 miles from Executives current
residence; or

d.              a material reduction in responsibility; or

(f)           Without Cause for any reason other than as set forth above in
Subsection 12 (a), (b), (c), (d) or (e) by written notice to the Executive.

If this Agreement is terminated pursuant to this Section 12, the Executive shall
be deemed to have incurred a Separation From Service with the Company.

13.          Severance. In the event of the Executive’s Separation From Service
with the Company pursuant to Subsection 12 (d), (e) or (f), the Company shall
pay the Executive, as a severance allowance, the greater of (I) any minimum
severance payments required under applicable federal, state and local common
law; or (II) all of the following: (A) an amount equal to twelve (12) months of
his then-current Salary plus (B) the product of (i) one-twelfth of the
Executive’s maximum amount of bonus in effect for the then-current year times
(ii) the sum of the number of months of the current plan year during which the
Executive was employed plus an additional twelve (12) months and (C) a
continuation of Supplemental Benefits for twelve (12) months after the effective
date of the Executive’s Separation From Service. These benefits shall be
provided at the same cost to the Executive (if any), and at the same coverage
level, as in effect as of the effective date of the Executive’s Separation From
Service. However, in the event the premium cost and/or level of coverage shall
change for all management employees with respect to Supplemental Benefits, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The amount of the severance allowance provided for in
subsections (A) and (B) of this Section 13 shall be paid out in equal
installments over the severance period. Notwithstanding anything to the contrary
contained herein, in the event the Executive receives (pursuant to the operation
of Section 9, above) severance benefits following the Executive’s Separation
From Service with the Company after a Change in Control of the Company, then
Executive shall not be entitled to any payment of a severance allowance pursuant
to this Section 13. If the Executive is not entitled severance benefits pursuant
to Section 9, then the Executive shall continue to be eligible for a severance
allowance per this Section 13.

14.          Surrender of Properties. Upon termination of the Executive’s
employment with the Company, regardless of the cause therefor, the Executive
shall promptly surrender to the Company all property provided him by the Company
for use in relation to his employment, and, in addition, the Executive shall
surrender to the Company any and all confidential sales materials, lists of
customers and prospective customers, price lists, files, patent applications,
records, models, or other materials and

5


--------------------------------------------------------------------------------


information of or pertaining to the Company or its customers or prospective
customers or the products, Business, and operations of the Company in his
possession.

15.          Inventions. Except as otherwise provided in this Section 15 the
Executive:

(a)          shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge, or data of the Company or its
Business or production operations obtained by the Executive during his
employment by the Company, which shall not be generally known to the public or
recognized as standard practice (whether or not developed by the Executive);

(b)          shall promptly disclose to the Company all inventions, ideas,
devices, and processes made or conceived by him alone or jointly with others,
from the time of entering the Company’s employ until such employment is
terminated, relevant or pertinent in any way, whether directly or indirectly, to
the Company’s Business or production operations or resulting from or suggested
by any work which he may have done for the Company or at its request;

(c)          shall, at all times during his employment with the Company, assist
the Company (entirely at the Company’s expense) to obtain and develop for the
Company’s benefit patents on such inventions, ideas, devices and processes,
whether or not patented; and

(d)          shall do all such acts and execute, acknowledge and deliver all
such instruments as may be necessary or desirable in the opinion of the Company
to vest in the Company the entire interest in such inventions, ideas, devices,
and processes referred to above.

The foregoing to the contrary notwithstanding, the Executive shall not be
required to assign or offer to assign to the Company any of the Executive’s
rights in any invention for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, unless: (A) the invention related to (i) the Business;
or (ii) the Company’s actual or demonstrably anticipated (with the realistic
prospect of occurring) research or development; or (B) the invention results
from any work performed by the Executive for the Company. The Executive
acknowledges his prior receipt of written notification of the limitation set
forth in the preceding sentence on the Executive’s obligation to assign or offer
to assign to the Company the Executive’s rights in inventions.

16.          Confidentiality of Information: Duty of Non-Disclosure.

(a)           The Executive acknowledges and agrees that his employment by the
Company under this Agreement necessarily involves his understanding of and
access to certain trade secrets and confidential information pertaining to the
Business of the Company. Accordingly, the Executive agrees that after the
Effective Date at all times he will not, directly or indirectly, without the
express

6


--------------------------------------------------------------------------------


consent of the Company, disclose to or use for the benefit of any person,
corporation or other entity, or for himself any and all files, trade secrets or
other confidential information concerning the internal affairs of the Company,
including, but not limited to, information pertaining to its customers,
prospective customers, services, products, earnings, finances, operations,
methods or other activities, provided, however, that the foregoing shall not
apply to information which is of public record or is generally known, disclosed
or available to the general public or the industry generally, or known by
Executive prior to his employment with the Company. Further, the Executive
agrees that he shall not, directly or indirectly, remove or retain, without the
express prior written consent of the Company, and upon termination of this
Agreement for any reason shall return to the Company, any confidential figures,
calculations, letters, papers, records, computer disks, computer print-outs,
lists, documents, instruments, drawings, designs, programs, brochures, sales
literature, or any copies thereof, or any information or instruments derived
therefrom, or any other similar information of any type or description, however
such information might be obtained or recorded, arising out of or in any way
relating to the Business of the Company or obtained as a result of his
employment by the Company. The Executive acknowledges that all of the foregoing
are proprietary information, and are the exclusive property of the Company. The
covenants contained in this Section 16 shall survive the termination of this
Agreement for up to two years, and shall apply to Executive everywhere in the
United States and Canada. Nothing in this Section 16 is intended to, nor does
it, limit Executive’s ability to be employed by another after his employment
with the Company ends; those limitations are contained in Section 17).

(b)          Notwithstanding the above, nothing in this Section 16 shall limit
Executive’s duties or obligations to comply with any applicable state’s trade
secret laws.

(c)          The Executive agrees and acknowledges that the Company does not
have any adequate remedy at law for the breach or threatened breach by the
Executive of his covenant, and agrees that the Company shall be entitled to
injunctive relief to bar the Executive from such breach or threatened breach in
addition to any other remedies which may be available to the Company at law or
in equity.

17.          Covenant Not to Compete.

(a)          During Employment Period. During the Employment Period, the
Executive shall not, without the prior written consent of the Company, which
consent may be withheld at the sole and reasonable discretion of the Company,
engage in any other business activity for gain, profit, or other pecuniary
advantage (excepting the investment of funds in such form or manner as will not
require any services on the part of the Executive in the operation of the
affairs of the companies in which such investments are made) or engage in or in
any manner be connected or concerned, directly or indirectly, whether as an
officer,

7


--------------------------------------------------------------------------------


director, stockholder, partner, owner, employee, creditor, manager, or
otherwise, with the operation, management, or conduct of any business that
competes with the Business.

(b)          Following Termination of Employment Period. Within the twelve (12)
month period immediately following the end of the Employment Period, regardless
of the reason therefore, the Executive shall not, without the Company’s prior
written consent, which consent may be withheld in the Company’s sole and
reasonable discretion, provide the same or similar services as provided to the
Company to another entity or person within the United States or Canada that is
engaged in a business similar to the Business being conducted at the time of
such termination.

18.          Covenant Not to Deal or Solicit.

(a)          During Employment Period. During the Employment Period, the
Executive shall not, without the Company’s prior written consent, which consent
may be withheld in the Company’s sole and reasonable discretion, directly or
indirectly, solicit, contact, interfere with, or divert any Customer of the
Company (as defined below) or any of its affiliates or subsidiaries for the
purpose of selling to those Customers any products or services whatsoever. For
the purposes of this Section 18: a “Customer” shall mean any person who has
purchased services or products from the Company, its Affiliates or subsidiaries,
during any time during the Employment Period or, to the knowledge of the
Executive, at any time prior to the Employment Period; and “Affiliates” shall
mean entities controlling, controlled by or under common control with the
Company.

(b)          Following Termination of Employment Period. Within the twelve (12)
month period immediately following the end of the Employment Period, regardless
of the reason therefore, the Executive shall not, without the prior written
consent of the Company, which consent may be withheld at the sole and reasonable
discretion of the Company, engage in any of the following:

(i)                                    contact or solicit any Customer of the
Company or any of its Affiliates or subsidiaries for the purposes of selling to
those Customers any product or services which are the same as, or substantially
similar to, or competitive with, products or services sold by the Company or any
of its Affiliates or subsidiaries as of the end of the Employment Period;

(ii)                                 transact any business with any Customer of
the Company or any of its Affiliates or subsidiaries with respect to any product
or services which are the same as, or substantially similar to, or competitive
with, products or services sold by the Company or any of its Affiliates or
Subsidiaries as of the end of the Employment Period; or

8


--------------------------------------------------------------------------------


(iii)                              directly solicit any employee then employed
by the Company or any of its Affiliates or subsidiaries, or previously employed
by any such company within the one-year period preceding the end of the
Employment Period, to join the Executive, whether as an officer, director,
stockholder, partner, owner, employee, manager, or otherwise, in any enterprise
engaged in a business similar to the Business being conducted at the time of
such termination.

19.          General Provisions.

(a)          Goodwill. The Company has invested substantial time and money in
the development of its products, services, territories, advertising and
marketing thereof, soliciting clients and creating goodwill. By accepting
employment with the Company, the Executive acknowledges that the Customers are
the customers of the Company and that any goodwill created by the Executive
belongs to and shall inure to the benefit of the Company.

(b)          Acknowledgment. The Executive acknowledges that the restrictions
set forth in Sections 17 and 18 are reasonable in scope and essential to the
preservation of the Business and proprietary properties that belong to the
Company and that the enforcement thereof will not in any manner preclude the
Executive, in the event of the Executive’s termination of employment with the
Company, from becoming gainfully employed in such manner and to such extent as
to provide a standard of living for himself, the members of his family, and
those dependent upon him of at least the sort and fashion to which he and they
have become accustomed and may expect.

(c)          Severability. The covenants of the Executive contained in Sections
16, 17 and 18 of this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants. In the event that any part of any
covenant of this Agreement is determined by a court of law to be overly broad
thereby making the covenant unenforceable, the parties hereto agree, and it is
their desire, that such court shall, to the extent permitted, substitute a
judicially enforceable limitation in its place, and that as so modified, the
covenant shall be binding upon the parties as if originally set forth herein.
Additionally, both parties hereby expressly agree and contract that it is not
the intention of either party to violate any public policy, or statutory or
common law, and that if any provision of this Agreement shall, for any reason,
be held unenforceable and a court is not permitted to substitute a judicially
enforceable limitation in its place, such provision shall be severed from this
Agreement unless, as a result of such severance, the Agreement fails to reflect
the basic intent of the parties. If the Agreement continues to reflect the basic
intent of the parties, then the invalidity of such specific provision shall not
affect the enforceability of any other provision herein, and the remaining
provisions shall remain in full force and effect.

9


--------------------------------------------------------------------------------


(d)          Notices. Any notice required or permitted hereunder shall be made
in writing (i) either by actual delivery of the notice into the hands of the
party thereunder entitled, or (ii) by depositing the notice with a nationally
recognized overnight delivery service, all shipping costs prepaid and addressed
to the party to whom the notice is to be given, at the party’s respective
address set forth below, or such other address as the parties may from time to
time designate by written notice as herein provided.

As addressed to the Company:

 

Merge Technologies Incorporated

6737 W. Washington Street

Milwaukee, Wisconsin 53214-5650

Attention: Chief Executive Officer

With a copy to: 

 

Merge Technologies Incorporated

6737 W. Washington Street  

Milwaukee, Wisconsin 53214-5650  

Attention: General Counsel 

 

 

 

 As addressed to the Executive:

 

Gary D. Bowers, at the home

address on record with the

Company

 

 

 

The notice shall be deemed to be received on the date of its actual delivery to
the address of the party entitled thereto.

(e)           Amendment and Waiver. No amendment or modification of this
Agreement shall be valid or binding upon the Company unless made in writing and
signed by an officer of the Company duly authorized by the Board or upon the
Executive unless made in writing and signed by him. The waiver by the Company of
the breach of any provision of this Agreement by the Executive shall not operate
or be construed as a waiver of any subsequent breach by him.

(f)            Entire Agreement. This Agreement constitutes the entire Agreement
between the parties with respect to the Executive’s duties and compensation as
an executive of the Company, and there are no representations, warranties,
agreements or commitments between the parties hereto with respect to his
employment except as set forth herein. No presumption shall be made in favor or
against either party based upon who has served as draftsman of this Agreement.

(g)           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of Wisconsin.

(h)           Assignment. The Executive may not under any circumstances assign
any of his rights or delegate any of his obligations hereunder without first
obtaining the prior written consent of the Company. This Agreement and all of
the

10


--------------------------------------------------------------------------------


Company’s rights and obligations hereunder may be assigned or transferred by it,
in whole or in part, to be binding upon and inure to the benefit of any parent,
subsidiary or successor of the Company, provided either the successor has a net
worth greater than the Company at the time of assignment or the Company remains
primarily liable with respect to the obligations so assigned.

(i)            Costs of Enforcement, Litigation. In the event of any suit or
proceeding seeking to enforce the terms, covenants, or conditions of this
Agreement, the prevailing party shall, in addition to all other remedies and
relief that may be available under this Agreement or applicable law, recover his
or its reasonable attorneys’ fees and costs as shall be determined and awarded
by the court. Any controversy or dispute with respect to the terms of Section
14, 15, 16, 17 or 18 of this Agreement will survive termination of this
Agreement and shall be litigated in the state or federal courts of competent
jurisdiction situated in Milwaukee, Wisconsin or Atlanta, Georgia, to which
jurisdiction and venue all parties consent.

(j)            Mitigation. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable under this Agreement, and the
obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations to make payments hereunder. Notwithstanding the
foregoing, if Executive receives the payments described in Section 9 by
terminating his employment following a Change in Control and Executive
subsequently becomes re-employed by the Company or by the party or parties
effecting the Change in Control, the amounts earned on re-employment (up to a
period of one year’s compensation) shall be repaid to the Company.

19.          Executive Acknowledgement. The Executive acknowledges that:

(a)          the Executive has had sufficient time to review this Employment
Agreement thoroughly;

(b)          the Executive has read and understands the terms of this Employment
Agreement and the obligations hereunder;

(c)          the Executive has received good and adequate consideration for
entering into this Employment Agreement; and

11


--------------------------------------------------------------------------------


(d)          the Executive has been given an opportunity to obtain independent
legal advice concerning the interpretation and effect of this Employment
Agreement.

IN WITNESS WHEREOF, the Company and the Executive have entered into this
Agreement as of the Effective Date.

 

 

COMPANY:

 

 

 

 

 

MERGE TECHNOLOGIES INCORPORATED

 

 

 

 

 

By: 
                                                                            

 

 

               Kenneth D. Rardin

               President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

By:                                                                            

 

 

            “Gary D. Bowers

 

12


--------------------------------------------------------------------------------